PER CURIAM.
We affirm the permanent injunction and final judgment. However, we reverse the portion of the judgment awarding attorney’s fees without an evidentiary hearing. On remand, the court is directed to conduct an evidentiary hearing and enter an order in compliance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See Fowler v. First Fed. Sav. & Loan Ass’n, 643 So.2d 30 (Fla. 1st DCA 1994), review denied, 658 So.2d 990 (Fla.1995).
Affirmed in part, reversed in part.